Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered. Applicant has amended claim 1 to include the feature “to determine whether it is a defective portion having a defect, wherein the inspection unit is configured to detect a three-dimensional shape of the defect” …based on the detected three-dimensional shape of the defect”.  Claim 2 has been amended to incude “at least one gantry movably arranged on the mounting unit, and movable in first and second directions substantially parallel to the display substrate, whierein the inspection unit is movably arranged on the at least one gantry, wherein the inspection unit is configured to optically inspect whether the portion of the organic encapsulation layer of the display substrate has the defect, wherein the repair unit is movably arranged on the at lest one gantry, further movable in a third direction substantially perpendicular to the display substrate, and configured to alternately remove at least an impurity or protrusion of the defective portion and supply an organic material to fill a void of the defective portion to a level substantially coplanar with the organic encapsulation layer.”  Applicant has amended claim 5 to include the feature “substantially parallel to the display substrate, and movable relative to each other in a third direction substantially perpendicular to the display substrate”.  Applicant has amended claim 7 to include the feature “optically”…detecting a three-dimensional shape of a defective portion”…to a level substantially coplanar with the organic encapsulation layer”.  Applicant has amended claim 21 to include the feature “wherein the image sensor is confured to detect a three-dimensional shape of the detected defect, and the repair actuator is condigured to repair the detected defect based on the detected three-dimensional shape”.  Applicant has amended claim 22 to include the feature “at least one gantry movably arranged on the alignment stage, and movable in first and second directions substantially parallel to the semiconductor substrate; and”…”movably arranged on the at least one gantry and “…”wherein the image sensor is movably arranged on the at lest one gantry, wherein the repair actuator is movably perpendicular to the semiconductor substrate, and configured to repair a surface of the detected defect to a level substantially coplanar with the organic encapsulation layer based on the detected three-dimensional shape”.  Applicant has argued that Kuo does not disclose detecting a three-dimensional shape.  This argument is respectfully found to be not persuasive because detect is defines as “to determine the existence of” (Merriam-Webster’s Collegiate Dictionary, 10th edition, 1997), and Kuo detects a particle, which has a three-dimensional shape. New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 , 4-11, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2022/0149330 A1) .
Kishimoto discloses an apparatus for manufacturing a display device, including
A mounting unit configured to receive a display substrate
An inspection unit, detection head 44 (para. 0106) which scans movably arranged to inspect whether a portion of organic encapsulation is defective by detecting particles (para. 0024) in the encapsulation layer 14 (para. 0077  and Fig. 4) , the detection is by SEM (scanning electron microscope) which produces images (para. 0064 and Fig. 8) , the detection head or the substrate stage can move in the x and y directions (para. 0105-0106) and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer, as Kishimoto discloses supplying each particle with a photocurable resin droplet by inkjet method (para. 0036 and 0085) and the inkjet head 54 and the irradiation head 56 can move to the desired position (para. 0110), or to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).
at least a portion of the defective portion based on the detected three -dimensional shape of the defect, as Kidhimoto disclose a particle, which a particle has a three-dimensional shape, and Kishimoto discloses the particle surrounded by the photocurable resin droplet (Fig. 4), which is also a disclosure of a three-dimensional particle.
Re claim 4:  Kishimoto discloses removing the defective portion of the organic encapsulation, as Kishimoto discloses removing by cleaning or the like (para. 0088) and Fig. 4 the particle P protruding from the organic encapsulation 14.
Re claim 5:  Kishimoto discloses motion in the x,y directions (para. 0105-0106).
Re claim 6:  Kishimoto discloses the apparatus is configured  to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).
 Re claim 7:        Kishimoto discloses  a method including an apparatus for manufacturing a display device, including
A mounting unit configured to receive a display substrate
An inspection unit, detection head 44 (para. 0106) which scans movably arranged to inspect whether a portion of organic encapsulation is defective by detecting particles (para. 0024) in the encapsulation layer 14 (para. 0077  and Fig. 4) , the detection is by SEM (scanning electron microscope) which produces images (para. 0064 and Fig. 8) , the detection head or the substrate stage can move in the x and y directions (para. 0105-0106) and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer, as Kishimoto discloses supplying each particle with a photocurable resin droplet by inkjet method (para. 0036 and 0085) and the inkjet head 54 and the irradiation head 56 can move to the desired position (para. 0110), or to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).
at least a portion of the defective portion based on the detected three -dimensional shape of the defect, as Kidhimoto disclose a particle, which a particle has a three-dimensional shape, and Kishimoto discloses the particle surrounded by the photocurable resin droplet (Fig. 4), which is also a disclosure of a three-dimensional particle.
  Kishmoto discloses the encapsulating material may be provided to the particle to a level which is over the particle (para. 0134-137 and Fig. 12), which is a disclosure of supplying the encapsulant to a level coplanar with the encapsulation layer, layer 14.
Re claim 8:  Kishimioto discloses an inorganic layer 16 over the organic layer14 (para. 0074).
Re claim 9:  Kishimoto discloses the defective portion protrudes from a surface of the organic encapsulation layer 14  (Fig. 4 and para. 0074).
Re claim 10:  Fig. 4 shows that the angle is adjusted by supplying organic material 14 to the portion protruding from the organic encapsulation angle, as the amount of material supplied to the organic portion will affect the angle.
Re claim 11:  Kishimoto discloses a defect has the form of a groove, as Kishimoto discloses a defect having a greater length than width (para. 0134 and Fig. 12), which is a disclosure of the form of a groove.
Re claim 13:  Kishimioto discloses control by a controller of the inkjet head (para. 0109-0111).

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2022/0149330 A1)    as applied to claims 11 and  7 above, and further in view of Wang et al (US 2021/0135150 A1)(“Wang”).
Kishimoto discloses the limitations of claims 11 and  7 as stated above. Kishimoto discloses the organic material is a photocured resin14 (para. 0074).   Kishimoto is silent with respect to an entire surface coplanar.
Wang, in the same field of endeavor of manufacturing OLED (para. 0046), discloses assessing surfaces by scanning electron microscopy (para. 0049) and planarizing  to facilitate encapsulation (para. 0113), which is a disclosure of planar encapsulant, as the encapsulant would be formed on a planarized layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Wang with the device disclosed by Kishimoto because Wang discloses an arrangement well known in the art (MPEP 2144.07 Art recognized suitability for an intended purpose).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same resin for the repair and for the planarization in order to obtain the benefit of ease of manufacture of the encapsulant and in order to obtain the benefit of smoothe joining of the repair portion of the resin and the overlying resin of the encapsulant.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2022/0149330 A1) as applied to claim 1 above, and further in view of He et al (US 2020/0035448 A1)(“He”).
Kishimoto discloses the limitations of claim 1 as stated above. Kishimoto also discloses a repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer, as Kishimoto discloses supplying each particle with a photocurable resin droplet by inkjet method (para. 0036 and 0085) and the inkjet head 54 and the irradiation head 56 can move to the desired position (para. 0110), or to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).  Kishimoto is silent with respect to a gantry.
He, in the same field of endeavor of observation in industrial production (para. 0002), discloses, including in SEM (para. 0004), the use of gantry (para. 0041 and Fig. 8 and para. 0110 and including that the height is adjustable (para. 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by He with the apparatus disclosed by Kishimoto in order to obtain the benefit of control of the position of the apparatus disclosed by Kishimoto, including that the device disclosed by Kishimoto combined with the arrangement of the gantry disclosed by He would be movable in the x, y, and height, or z directions as disclosed by He.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2022/0149330 A1)    as applied to claim 1 above, and further in view of Kuo (US 2004/0096993 A1).
Kishimioto discloses the limitations of claim 1 as stated above.  Kishimoto is silent with respect to adjusting the taper angle.
Kuo, in the same field of endeavor of repair of pixels (Abstract),  discloses organic material which is supplied adjusts the taper angle of the defective portion, as Kuo discloses insulator 2 penetrates to the area in which the particle 3 is then encased in the insulator, and the organic layer 12 has its taper angle changed (para. 0028 and Fig. 6a and 6b).
It would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention to have expected that the taper angle would  have been adjusted in the device disclosed by Kishimoto because the disclosure made by Kuo supports that the angle would have been adjusted in the device disclosed by Kishimoto.


Claim(s)  15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2022/0149330 A1)   in view of Kuo (US 2004/0096993 A1).
:        Kishimoto discloses  a method including an apparatus for manufacturing a display device, including
A mounting unit configured to receive a display substrate
An inspection unit, detection head 44 (para. 0106) which scans movably arranged to inspect whether a portion of organic encapsulation is defective by detecting particles (para. 0024) in the encapsulation layer 14 (para. 0077  and Fig. 4) , the detection is by SEM (scanning electron microscope) which produces images (para. 0064 and Fig. 8) , the detection head or the substrate stage can move in the x and y directions (para. 0105-0106) and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer, as Kishimoto discloses supplying each particle with a photocurable resin droplet by inkjet method (para. 0036 and 0085) and the inkjet head 54 and the irradiation head 56 can move to the desired position (para. 0110), or to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).
at least a portion of the defective portion based on the detected three -dimensional shape of the defect, as Kidhimoto disclose a particle, which a particle has a three-dimensional shape, and Kishimoto discloses the particle surrounded by the photocurable resin droplet (Fig. 4), which is also a disclosure of a three-dimensional particle.
  Kishmoto discloses the encapsulating material may be provided to the particle to a level which is over the particle (para. 0134-137 and Fig. 12), which is a disclosure of supplying the encapsulant to a level coplanar with the encapsulation layer, layer 14.
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer, as Kishimoto discloses supplying each particle with a photocurable resin droplet by inkjet method (para. 0036 and 0085) and the inkjet head 54 and the irradiation head 56 can move to the desired position (para. 0110), or to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).
at least a portion of the defective portion based on the detected three -dimensional shape of the defect, as Kidhimoto disclose a particle, which a particle has a three-dimensional shape, and Kishimoto discloses the particle surrounded by the photocurable resin droplet (Fig. 4), which is also a disclosure of a three-dimensional particle.
Kishimoto is silent with respect to a level substantially coplanar with the organic encapsulation layer .
Kuo, in the same field of endeavor of repairing organic light emitting devices (Abstract), discloses encapsulation to a level substantially coplanar with the organic encapsulation layer as shown in Fig. 6a (para. 0027) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kuo with the method disclosed by Kishimoto in order to obtain ease of manufacturing of the fill material and the encapsulation material by the same layer material.
Re claim 16:  Kishmimoto discloses forming an inorganic 16 layer on the organic layer 14 (Fig. 4, and para. 0091-0094).
Re claim 17:  The combination of Kishimoto and Kuo discloses the entire surface of impurities and entire surface of organic encapsulation are coplanar, as Kuo discloses in Fig. 6a (para. 0027) the particle 3 is on the substrate 11 and the encapsulation 2 is planar , which is a disclosure of that the particles are coplanar and the encapsulant is coplanar.
Re claim 18:  Kishimoto discloses coating the particles with organic material 14 (Fig. 4 and para. 0101).
Re claim 19:  The combination of Kishimoto and Kuo discloses the encapsulation layer does not include the impurities, as Kishimoto discloses removing the impurities, as stated above in the rejection of claim 15.
Re claim 20:  The combination of Kishimoto and Kuo discloses the encapsulation layer may include a portion of impruties, as Kishimoto discloses removing or coating the particles, as stated above in the rejection of claim 15.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2022/0149330 A1) .
Kishimoto discloses an apparatus for manufacturing a display device, including
A mounting unit configured to receive a display substrate
An inspection unit, detection head 44 (para. 0106) which scans movably arranged to inspect whether a portion of organic encapsulation is defective by detecting particles (para. 0024) in the encapsulation layer 14 (para. 0077  and Fig. 4) , the detection is by SEM (scanning electron microscope) which produces images (para. 0064 and Fig. 8) , the detection head or the substrate stage can move in the x and y directions (para. 0105-0106) and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer, as Kishimoto discloses supplying each particle with a photocurable resin droplet by inkjet method (para. 0036 and 0085) and the inkjet head 54 and the irradiation head 56 can move to the desired position (para. 0110), or to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).
at least a portion of the defective portion based on the detected three -dimensional shape of the defect, as Kidhimoto disclose a particle, which a particle has a three-dimensional shape, and Kishimoto discloses the particle surrounded by the photocurable resin droplet (Fig. 4), which is also a disclosure of a three-dimensional particle.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2022/0149330 A1) as applied to claim 21 above, and further in view of He et al (US 2020/0035448 A1)(“He”).
Kishimoto discloses the limitations of claim 21 as stated above. Kishimoto also discloses a repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer, as Kishimoto discloses supplying each particle with a photocurable resin droplet by inkjet method (para. 0036 and 0085) and the inkjet head 54 and the irradiation head 56 can move to the desired position (para. 0110), or to remove a portion of the defective portion, as Kishimoto discloses the particle can be removed (para. 0088).  Kishimoto is silent with respect to a gantry.
He, in the same field of endeavor of observation in industrial production (para. 0002), discloses, including in SEM (para. 0004), the use of gantry (para. 0041 and Fig. 8 and para. 0110 and including that the height is adjustable (para. 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by He with the apparatus disclosed by Kishimoto in order to obtain the benefit of control of the position of the apparatus disclosed by Kishimoto, including that the device disclosed by Kishimoto combined with the arrangement of the gantry disclosed by He would be movable in the x, y, and height, or z directions as disclosed by He.
Re claim 23:  Kishimoto discloses motion of the actuator is in relationship to the encapsulation layer, which is a disclosure of the motion being based on the encapsulation layer, as Kishimoto discloses theheat scans under the control of controller 42 (para. 0106), in the x and y direction (para 0105), which is a disclosure of a linear scanner, the scanning being on the substrate 100M  (para. 0105), the substrate including the encapsulation.
Re claim 24:  Kishimoto discloses an impurity remover to remove a potion of the encapsulation layer at the location of the defect, as Kishimoto discloses the particle is removed by cleaning or the like (para. 0088).

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kishimoto (US 2022/0149330 A1)   and further in view of Tanaka et al (U S 2006/0079040 A1).
Kishimoto discloses the limitations of claims 2 1 as stated above.  Kishimoto is silent with respect to a slit coater.
Taknaka, in the same field of endeavor of forming insulating layers on light emitting devices            , discloses a lit coater for the formation of polymeric  insulation layers such as siloxane (para. 0260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a slit coater with the device disclosed by Kishimoto because Tanaka discloses a deposition method which is of art recognized suitability for deposition of  polymeric insulation layers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895